Citation Nr: 0107789	
Decision Date: 03/15/01    Archive Date: 03/21/01	

DOCKET NO.  00-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a direct or secondary basis.

2.  Entitlement to an increased evaluation for the residuals 
of a postoperative lateral meniscectomy of the left knee, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to March 
1984 and received an honorable discharge.  He also served on 
active duty from June 1991 to March 1994.  At that time, he 
received an other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The veteran's claims file was subsequently 
transferred to the Reno, Nevada, RO.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims under both 
the new and old criteria.  All available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

2.  Service medical records do not indicate a chronic back 
disability during the veteran's active service.  

3.  The most probative, competent medical evidence 
disassociates the veteran's back disability with his service-
connected left knee disability.

4.  The residuals of the service-connected left knee 
disability do not include severe, recurrent subluxation or 
lateral instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.

5.  On VA audiometry examination in January 1997, the average 
pure tone conduction thresholds for the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz were 30 decibels in the right 
ear and 40 decibels in the left ear; speech recognition 
ability was 100 percent in the right ear and 80 percent in 
the left ear.

6.  On a VA audiometric examination in August 1999, the 
average pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 36 
decibels in the right ear and 45 decibels in the left ear; 
speech recognition ability was 88 percent in the right ear 
and 80 percent in the left ear.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service; nor was a back disability caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 1991); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.303, 3.304 and 3.310(a) (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); VCAA, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 
5257, 5258, 5260, 5261 (2000).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records fail to make reference to a chronic 
back disability.  In his application for compensation dated 
June 1996, the veteran makes reference to a back disability 
in Okinawa in 1981.  While service medical records do 
indicate treatment for the left knee in 1981, service medical 
records fail to make reference to a chronic back disability.  
Significantly, in a service medical evaluation dated January 
1984, the veteran himself specifically denied recurrent back 
pain.  A trick or locked knee was also specifically denied.

Service medical records from the veteran's second period of 
active service from June 1991 to March 1994 fail to make 
reference to a back disability.  Once again, in a series of 
service medical evaluations he denied having a back 
disability and medical evaluations fail to indicate a back 
disorder.  In April 1992, the veteran underwent an 
arthroscopic evaluation of the left knee.  The total femoral 
joint was found to be normal.  The medial meniscus was found 
to be intact.  The discharge diagnosis indicated a torn 
lateral meniscus.  At his separation evaluation in March 
1993, both the back and knees were found to be normal.  He 
was discharged from active service in March 1994.

In September 1996, the veteran noted that his hearing during 
service had been severely damaged.  He further noted that his 
hearing was continuing to get worse.  The veteran also noted 
that he had a left knee operation in service and had left 
knee pain ever since.

At a VA orthopedic evaluation in January 1997, the veteran's 
knees and back were examined.  He reported that he had not 
sought medical attention for his knee disability.  The 
veteran at that time was a plumber and indicated that 
crawling around in confined spaces and jumping out of trucks 
aggravated his knee pain.  The use of Tylenol for pain on 
occasion was noted.  It was also indicated that he would 
occasionally wrap his left knee in an Ace bandage, with some 
benefit.  The inability to play football and hockey was 
noted.  Range of motion of the left knee at that time 
indicated an extension of 0 degrees and flexion to 
135 degrees with mild pain.  A 3-inch healed, slightly tender 
scar was noted over the anterolateral aspect of the left knee 
for meniscus removal.  Both knees were found to be stable 
when tested at 30 degrees and 90 degrees of flexion.  No 
deformities were noted with the exception of the scar.  The 
extensor and flexor muscles of both knees were tested.  
Testing of the left knee showed a slight weakness of 4/5 in 
both flexion and extension.  

During this evaluation, the veteran reported a burning pain 
in his left lower back beginning in 1985 or 1986.  At this 
time, no reference was made to a back injury or disability in 
1981.  There was no specific history of a back injury noted.  
Episodes of back and leg pain occurred approximately twice 
yearly.  No back muscle spasms, deformities or weaknesses 
were noted.  X-ray studies revealed minimal marginal 
osteophyte formations in all compartments.  The veteran was 
diagnosed with mild degenerative arthritis in the left knee.  
It was noted that the lumbar spine x-ray report was not 
inconsistent with sciatica.

At a VA audiological evaluation in January 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
70
LEFT
15
20
60
65

The average pure tone air conduction threshold for the 
frequencies at 1,000, 2,000, 3,000 and 4,000 Hertz was 30 
decibels in the right ear and 40 decibels in the left ear.  
Speech recognition testing using the Maryland CNC word lists 
revealed a speech recognition ability of 100 percent in the 
right ear and 80 percent in the left ear.  

In a January 1997 rating determination, service connection 
for postoperative left knee disability was granted.  A 10 
percent evaluation was awarded from June 10, 1996.  In 
addition, service connection for bilateral hearing loss was 
granted.  A noncompensable evaluation was assigned from June 
10, 1996.  Service connection for a back disability was 
denied on the basis that the claim was not well grounded.

An additional VA orthopedic evaluation was performed in 
October 1997.  Physical examination at this time revealed a 
well-healed anterior lateral scar on the left knee with full 
range of motion.  X-ray studies at that time showed 
osteophytosis in the lateral joint space.  Degenerative 
arthritis in the left knee was indicated with a possible 
mechanical impingement.  It was reported that the veteran was 
working as a plumber and having a lot of difficulty getting 
up and down from squatting positions (which his job caused 
him to do a lot).

Outpatient treatment records were also obtained by the RO.  
It was indicated that the physical therapy exercises he was 
doing at home had helped his degenerative joint disease.  
Significantly, no health care provider has associated the 
veteran's back disability with his active service or with his 
service-connected left knee disability.

In April 1999, the veteran's representative submitted a claim 
for an increased evaluation for the left knee disability and 
bilateral hearing loss.  In addition, it was noted that the 
veteran was filing a claim for service connection for his low 
back disorder secondary to his left knee disability.

Another VA evaluation was held in August of 1999.  At this 
time, the veteran indicated that he believed his pain was 
worse.  He claimed that his low back disability was secondary 
to his service-connected left knee disability.  The veteran 
noted that with each fall caused by his left knee he was of 
the opinion that his back pain became worse.  The examiner 
stated, in pertinent part, that this "seems reasonable but I 
think doesn't necessarily say that the back pain is primarily 
due to the knee problem."  

Regarding the veteran's left knee disability, it was 
indicated that the knee clicks when he walks and has given 
out approximately four times in the past year.  Occasional 
swelling was also noted.  The use of an Ace bandage 
approximately 15 to 20 times in the past year was reported.  
The use of Ibuprofen was also noted to treat pain.  It was 
indicated that he still worked as a plumber where he had to 
crawl on his knees.  The veteran reported back pain since 
1985.  

Physical examination indicated that the veteran could walk on 
his heels and toes and squat to approximately 90 degrees.  A 
crackling in his knee with some pain in the left knee and 
back was noted.  His back posture was normal and not tender 
over the lumbar spine.  Reflexes were normal in both lower 
extremities.  The collateral ligaments were intact on each 
side.  There was no swelling of either joint nor tenderness 
of either joint.  The examiner reported a left knee 
disability with low back pain.  The examiner stated, in 
pertinent part, that he thought the "low back pain is 
primary, not secondary to the left knee problem."

In a second audiological test in August 1999, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
15
30
80
LEFT
20
25
60
75

The average pure tone air conduction threshold for the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz was 36 in the 
right ear and 45 in the left ear. 

Speech recognition scores were 88 percent in the right ear 
and 80 percent in the left ear.  Pure tone testing revealed a 
bilateral mild to severe high frequency sensorineural hearing 
loss.  Speech recognition was found to be good, bilaterally.  
There was no significant change in the hearing compared to 
the previous examination.

In rating decision of September 1999, the RO granted a 20 
percent rating for the left knee disability, effective from 
April 13, 1999.  In addition, the RO continued to deny a 
compensable rating for the service-connected bilateral 
hearing loss and continued to deny service connection for a 
low back disability.  The veteran timely appealed this rating 
decision as to all three issues.  

The veteran's representative submitted written argument in 
October 2000 and January 2001.

II.  The Duty to Assist

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that VA has fulfilled the duty to assist the 
veteran under both the new and old criteria.  The RO has 
evaluated the veteran on several occasions and has made every 
effort to assist him in the development of his claims.  The 
veteran has been made aware of the evidence necessary to 
support his case and has failed to indicate any additional 
medical evidence which may be available which would support a 
remand of this case to the RO under the new criteria.  The 
Board is aware of no additional medical evidence that has not 
been associated with the veteran's claims folder that could 
substantiate these claims.  The RO has gathered all pertinent 
evidence and provided the veteran with all required notices.  
Therefore, the requirements of the VCAA have been satisfied.  

The veteran has undergone numerous evaluations to determine 
the nature, extent, and etiology of his disabilities.  There 
is absolutely no indication of additional private medical 
records or other records not in the possession of the VA that 
have not been associated with the veteran's claims folder.  
Several medical opinions have been obtained.  Written 
arguments prepared by the veteran's representatives do not 
request that this case be remanded for further development.  
Accordingly, the Board will proceed with the adjudication of 
the veteran's case.

III.  Entitlement to Service Connection for a Back Disability 
on a Direct or Secondary Basis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  When 
a disability is not initially manifested during service or 
within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was, in fact, incurred or 
aggravated during the veteran's service.  38 C.F.R. 
§ 3.303(b) (2000).  

In his initial claim for VA compensation in June 1996, the 
veteran noted a back problem in 1981.  However, in his VA 
examination of August 1999, he also appears to indicate that 
his back disability was caused or aggravated by his service-
connected left knee disorder.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.301(a) (2000).  The veteran's representative has cited to 
the United States Court of Veterans Claims (Court) 
determination in Allen v. Brown, 7 Vet. App. 439 (1995). 

The Court in Allen held that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 1991) refers to an "impairment 
of earning capacity, and that such definition mandates that 
any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that "pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Id.  Under this decision, two elements must 
be present in order to support a grant of secondary service 
connection on the basis of aggravation: (1) it must be shown 
that the service connected disability aggravates the 
nonservice connected disability; and (2) the degree of 
increased disability due to the aggravation by the service 
connected disorder over and above what the underlying 
nonservice connected disorder causes must be identified, 
otherwise, there is no identifiable disability subject to 
service connection.  

With regard to the veteran's claim of entitlement to service 
connection for a back disability on a direct basis, the Board 
finds no medical evidence to support the conclusion that the 
veteran has a chronic back disability due to his active 
service.  While the veteran may have had sporadic back 
difficulties during his service, there is absolutely no 
evidence to indicate a chronic back disability that has 
existed since the veteran's discharge from service.  The 
veteran's own statements made during service, indicating that 
he did not have recurrent back pain, supports this 
conclusion.  

With regard to the veteran's theory that his current back 
disability can be reasonably associated with either his 
active service or his left knee disability, the Court has 
been clear that lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and cannot be considered by the Board.  
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  The Court 
has indicated that when a determinative issue involves 
medical causation or a medical diagnosis, such as whether a 
current back disability is either related to service or a 
service-connected condition, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with a back disability and then associate 
this disability with either his active service or a service-
connected left knee disability.

In this case, there is absolutely no competent medical 
evidence that associates the current alleged back disability 
with either his active service or his left knee disability.  
The medical opinion of August 1999 clearly does not support 
the veteran's conclusion that his back disability is 
secondary to his left knee problem.  The Board has evaluated 
the medical evidence and has found that the preponderance of 
the evidence does not support the veteran's claim that his 
current alleged back disability is the result of either his 
active service or his service-connected left knee disability.  
The medical evidence of record, rather than supporting his 
claim, supports the claim's denial.  The undersigned has 
considered the doctrine of the benefit of the doubt, but for 
the reasons noted above, the medical evidence does not 
provide an approximate balance of negative or positive 
evidence on the merits.

IV.  Entitlement to an Increased Evaluation for the Veteran's 
Service-Connected Left Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's service-connected disability has been evaluated, by 
analogy, under Diagnostic Code 5257, which provides for a 
10 percent evaluation with slight recurrent subluxation or 
lateral instability.  Moderate recurrent subluxation or 
lateral instability warrants a 20 percent evaluation.  Severe 
recurrent subluxation or lateral instability warrants a 
30 percent evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 
5257 (2000).  Diagnostic Code 5258 provides a 20 percent 
evaluation when knee cartilage, semilunar, is dislocated, 
with frequent episodes of "locking," pain, and effusion 
into the joint is found.  Limitation of flexion to 15 degrees 
warrants a 30 percent evaluation under Diagnostic Code 5260 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation under Diagnostic Code 5261.  Ankylosis of 
the knee warrants a 30 percent evaluation under Diagnostic 
Code 5156 when the ankylosis is favorable or in slight 
flexion between 0 degrees and 10 degrees.  

The residuals of the service-connected left knee disability 
does not include severe recurrent subluxation or lateral 
instability, limitation of flexion to 15 degrees, or 
limitation of extension to 20 degrees.  Based on these 
findings, an increased evaluation under Diagnostic Code 5257, 
5260, or 5261 is not warranted.  The VA examinations reflect 
subjective complaints of pain, but the clinical findings 
disclose nearly full range of motion.

The Board has considered that the Court's precedents support 
the availability of separate ratings under Diagnostic Codes 
5257 and 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the diagnostic code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).

In this case, the veteran is service-connected for 
degenerative joint disease of the left knee.  VA evaluations 
have noted mild degenerative changes.  However, based on the 
evidence cited above, a separate evaluation utilizing the VA 
General Counsel's Opinion in VAOPGCPREC 23-97, and the 
Court's rationale in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) is not warranted, or even if warranted, could not 
produce an increased evaluation.  Based on the VA evaluations 
cited above, without taking into consideration the veteran's 
difficulties associated with his degenerative arthritis and 
pain, a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability could not be justified.  

The medical evidence of record does not indicate moderate 
recurrent subluxation or lateral instability in the left 
knee.  Accordingly, without consideration of the veteran's 
difficulties with pain and arthritis, the current 20 percent 
evaluation for the left knee could not be justified.  In any 
event, even if a separate rating was assigned under 
Diagnostic Code 5003, it would be no greater than a 10 
percent rating based on X-ray evidence of arthritis and a 
limitation of motion that is not of a severity that would 
warrant a rating under the codes for limitation of motion.  
Thus, the assignment of separate ratings under Diagnostic 
Codes 5257 and 5003 would only provide the veteran with two 
separate 10 percent evaluations that, in combination under 
38 C.F.R. § 4.25 (the combined ratting table) do not equal a 
single 20 percent evaluation under Diagnostic Code 5257.

The Board has reviewed all treatment records and all VA 
evaluations of the veteran's left knee.  None of these 
treatment records or examinations would support the 
conclusion that the left knee disability causes the veteran 
to fall frequently.  There is no pattern of incoordination 
associated with the service-connected disability nor is there 
an indication that the disability could cause more than a 
20 percent impairment in the veteran's ability to function.  
The veteran's own statements, indicating sporadic 
difficulties with his left knee, would support this 
determination.  While the veteran has complaints of pain 
associated with his left knee, those subjective complaints 
are contemplated within the current 20 percent evaluation.  
It appears to the Board that the RO effectively determined 
that consideration of functional loss due to pain and his 
employment warranted rating the veteran at 20 percent under 
Diagnostic Code 5257.  This is the most liberal rating 
feasible based on the evidentiary record. 

The veteran has indicated in his substantive appeal that the 
RO has not taken into consideration 38 C.F.R. § 3.310, 4.7, 
and 4.21 (2000) in the adjudication of his claim.  Section 
3.310 was addressed regarding the veteran's contention that 
his service-connected left knee disability has either caused 
or aggravated his back disability.  With regard to section 
4.7, the Board must note that none of the VA evaluations 
cited above would support the conclusion that the veteran 
warrants a 30 percent evaluation for his left knee.  With 
regard to section 4.21, the Board finds that this regulation 
does not provide a basis to grant an increased rating for the 
service-connected left knee disability.  Accordingly, an 
increased evaluation for the service-connected left knee 
disability is not warranted.  It is important for the veteran 
to understand that without taking into consideration the 
difficulties the knee has caused in his employment as a 
plumber, the current 20 percent evaluation could not be 
justified.

V.  Entitlement to a Compensable Evaluation for Bilateral 
Hearing Loss

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.  He filed a 
claim for an increased rating in April 1999.  In June 1999, 
VA changed the regulations pertaining to the evaluation of 
hearing loss during the course of the veteran's appeal.  
However, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but 
generally add certain provisions that were already the 
practice of the VA.  See 64 Fed. Reg. 25202-25210 (1999).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  38 C.F.R. 
§ 4.85 (2000).  The veteran has already been afforded the 
hearing tests required by the new regulations and these were 
used by the RO in the evaluation of his claim.  Consequently, 
the Board is able to evaluate this claim under the new 
regulations without prejudice to the veteran and will proceed 
with consideration of the appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). 

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from 
noncompensable percent to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  38 C.F.R. § 4.85.  38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110 (in effect prior to June 10, 1999).  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing the rating schedule establishes 11 auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  These are assigned 
based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  The evaluation of this disability under this method 
does not provide a basis to increase the veteran's disability 
compensation, as the schedular criteria are the same.  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Section 4.86(a) is not applicable in this case 
because, as noted above, results of audiology testing do not 
show puretone thresholds at all four of the specific 
frequencies of 55 decibels or more.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi¸ 3 Vet. App. 345 
(1992).  As noted above, the most recent audiometric 
examinations of the veteran's right ear in August 1999 at 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz were 20, 
15, 30, and 80, respectively.  Accordingly, the puretone 
threshold average was 36.  Speech discrimination of the right 
ear was 88 percent.  Such audiometric findings reflect Level 
II hearing in the right ear under 38 C.F.R. § 4.85, Table VI 
(2000).  The most recent audiometric examination of the left 
ear in frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
were 20, 25, 60, and 75, respectively, for a pure tone 
threshold average of 45.  Speech discrimination of the left 
ear was at 80 percent.  Such audiometric findings reflect 
Level III in the left ear under Table VI.  Such hearing 
acuity warrants a noncompensable evaluation under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2000).  A review of all 
audiometric examinations, both during service and following 
the veteran's discharge from service, would support a finding 
of a noncompensable evaluation.

In light of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
for bilateral hearing loss, and the doctrine of reasonable 
doubt does not apply.

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein 
regarding any of the veteran's service-connected 
disabilities.  In addition, the Board has also considered 
whether an extraschedular evaluation is warranted.  The 
veteran has not specifically requested an extraschedular 
evaluation.  Accordingly, the issue of entitlement to an 
extraschedular disability rating is not before the Board at 
this time.  Floyd v. Brown, 9 Vet. App 88, 95 (1996) and 
VAOPGCPREC. 6-96 (August 16, 1996), 61 Fed.Reg. 66749 (1996).  
Based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement under § 3.321(b)(1).  See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993) and Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992).  There is no indication that the 
veteran's service connected disabilities influence 
employability in ways not contemplated by the rating 
schedule.  In any event, if the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  
This issue is not before the Board at this time.


ORDER

Entitlement to service connection for a back disability on a 
direct or secondary basis is denied.

Entitlement to an increased evaluation for the left knee 
disability is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals





